DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The reply filed on 5/11/2022, amended claims 1,12,14, and 15, and added new claim 18. Claims 1-18 are currently pending herein. However, claims 2-8 and 16 were previously withdrawn in response to a restriction requirement.
Election/Restrictions
Claim 1 is allowable. Claim 2-8, and 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on 5/03/2022, is hereby withdrawn and claims 2-8, and 16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kourosh Salehi (Applicant’s representative) on 6/14/2022.
The application has been amended as follows: 
In the Claims:
Replace Claim 1, line 5 with the following:
transmission controlling speed and direction of motion of the respective left or right wheel;
Replace Claim 3, line 3 with the following:
take off shaft, said adapter allowing the operator to connect and disconnect a powered
Replace Claim 9, line 3 with the following:
	engageable by a user to power said output shaft.
	Replace Claim 16, line 1 with the following:
	The tractor of claim 10, further comprising a shaft coupled to said driven pulley extending
Replace Claim 18, line 3 with the following:
shaft, said adapter allowing the operator to connect and disconnect a powered attachment by 
                                    
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A tractor comprising: a base for supporting a motive power source; left and right driven wheels; left and right transmissions for the respective left and right wheels, each transmission controlling speed and direction of motion of the respective left or right wheel; a regulator lever connected to the left transmission to enable varying the speed of the left wheel and the direction of motion of the left wheel from a forward direction to a reverse direction and from the reverse direction to the forward direction; another regulator lever connected to the right transmission to enable varying speed of the right wheel and direction of motion of the right wheel from the forward direction to the reverse direction and from the reverse direction to the forward direction; a handle structure coupled to the base for grasping by an operator from behind the tractor; a drive system for driving each of the left and right transmissions with motive power from the motive power source; and a single lever hand control mechanically connected to the regulator lever and the another regulator lever to control the speed of the left wheel and the right wheel, and the direction of motion of the left wheel and the right wheel, together for operation by a single hand of the operator to control both left and right transmissions seamlessly each between reverse speed through neutral and forward speed, as claimed in Claim 1 (emphasis added to allowable portions).
The prior art discloses similar examples of tractor apparatus (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent Claim 1 as noted above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618